Name: Commission Regulation (EEC) No 1266/89 of 8 May 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 5. 89 Official Journal of the European Communities No L 126/23 COMMISSION REGULATION (EEC) No 1266/89 of 8 May 1989 fixing the amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES,- Having regard to the Treaty establishing the European Economic Community, maximum guaranteed quantities, the amount of the subsidy in the case of advance fixing for this period for colza, rape and sunflower seed has been obtainable only provisionally on the basis of the latest proposals from the Commission to the Council on price and abatement ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced to take account of indicative prices for the 1989/ 1990 marketing year and the application of the system of maximum guaranteed quantities, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( l), as last amended by Regulation (EEC) No 2210/88 (2), and in particular Article 27 (4) thereof, HAS ADOPTED THIS REGULATION Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1 132/89 (4), Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto . Having regard to Regulation (EEC) No 1569/72 of the Council of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 221 6/88 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 682/89 Q, as last amended by Regulation (EEC) No 1205/89 (8) ; 2 . The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) is as set out in Annex III for sunflower seed harvested in Spain . 3 -. The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 {"J for sunflower seed harvested and processed in Portugal is as set out in Annex III . 4. However, the amount of the subsidy in the case of advance fixing for the 1989/90 marketing year for colza, rape and sunflower seed will be confirmed or replaced as from 9 May 1989 to take into account the prices and connected measures, for the 1989/90 marketing year, and the application of the system of maximum guaranteed quantities . Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 682/89 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Whereas, in the absence of the target price for the 1989/90 marketing year for colza, rape and sunflower seed, the abatement of the subsidy from the system of Article 2 (') OJ No 172, 30 . 9 . 1966, p. 3025/66. This Regulation shall enter into force on 9 May ; 1989 . (2) OJ No L 197, 26 . 7 . 1988, p. 1 . O OJ No L 164, 24. 6 . .1985, p. 11 . 0 OJ No L 119, 29, 4. 1989, p. 26.: 0 OJ No L 167, 25. 7 . 1972, p. 9 . (6) OJ No L 197, 26 . 7 . 1988 , p. 10 . 0 OJ No L 73, 17 . 3 . 1989, p. 32. (8) OJ No L 123, 4. 5. 1989, p. 38 . O OJ No L 266, 28 . 9 . 1983, p . 1 . H OJ No L 53, 1 . 3 . 1986, p . 47. (") OJ No L 183, 3 . 7. 1987, p . 18 . No L 126/24 Official Journal of the European Communities 9 . 5 . 89 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 May 1989 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current - 5 1st period 6 2nd period 7 0 3rd period 8 (') 4th period 9 (') 5th period 10 (') 1 . Gross aids (ECU) : l  Spain 0,580 0,580 1,170 1,170 1,170 1,170  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 20,022 20,341 15,775 15,214 14,754 14,394 2. Final aids : ¢ - (a) Seed harvested and processed in : \ \  Federal Republic of Germany (DM) 47,68 48,43 37,65 36,34 35,26 34,60  Netherlands (Fl) 53,19 54,03 41,61 40,13 38,92 38,20  BLEU (Bfrs/Lfrs) 966,80 982,20 761,73 734,64 712,42 695,04  France (FF) 146,36 148,87 118,29 113,89 110,28 107,45  Denmark (Dkr) 175,22 178,06 140,87 135,86 131,75 128,54  Ireland ( £ Irl) 16,278 16,557 13,166 12,676 12,274 11,959  United Kingdom ( £) 12,380 12,613 10,471 10,046 9,710 9,352  Italy (Lit) 31 348 31 891 25 729 24 652 23 864 22 896  Greece (Dr) 2 260,02 2 304,76 2 390,00 2 244,37 2 151,21 1 984,09 (b) Seed harvested , in Spain and Illl\\ processed : IIIll,lli -  in Spain (Pta) 89,44 89,44 178,89 178,89 178,89 178,89  in another Member State (Pta) 3 181,24 3 227,26 2 556,84 2 463,26 2 396,37 # 2 305,57 (c) Seed harvested in Portugal and processed : ll\ \  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 330,16 4 391,41 3 673,68 3 549,29 - 3 460,24 3 340,21 (') Subject in the case of advance fixing for the 1989/90 marketing year to the. adoption of prices and connected measures and the application of the system of .maximum guaranteed quantities. 9. 5 . 89 Official Journal of the European Communities No L 126/25 ANNEX II Aids to colza and rape seed 'double zero* (amounts per 100 kg) \ Current 1st period 2nd period 3rd period 4th period 5th period 5 6 7 0 8 0 9 0 io o 1 . Gross aids (ECU) : I  Spain 3,080 3,080 3,670 3,670 3,670 3,670  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 22,522 22,841 18,275 17,714 17,254 16,894 2. Final aids : \ \ (a) Seed harvested and processed in :  Federal Republic of Germany \ (DM) 53,59 54,33 43,56 42,24 41,17 40,50  Netherlands (Fl) 59,81 60,65 48,21 46,73 45,51 44,79  BLEU (Bfrs/Lfrs) 1 087,52 1 102,92 882,44 855,35 833,14 815,76  France (FF) 165,32 167,83 137,54 133,13 129,52 126,69  Denmark (Dkr) 197,32 200,17 163,20 158,19 154,08 150,86  Ireland ( £ Irl) 18,388 18,667 15,308 14,818 14,416 14,101  United Kingdom ( £) 14,068 14,301 12,224 11 ,800 11,463 11,105  Italy ^Lit) 35 435 35 978 29 912 28 834 28 047 27 079  Greece (Dr) 2 650,07 2 694,81 2 838,47 2 692,84 2 599,68 2 432,56 (b) Seed harvested in Spain and II\\liIIII processed : IlIlIl\\IIll  in Spain (Pta) 474,98 474,98 561,13 561,13 561,13 561,13  in another Member State (Pta) 3 566,77 3 612,79 2 939,08 2845,50 '2 778,61 2 687,81 (c) Seed harvested in Portugal and IIII \ ll processed : \ li\ li ll  in Portugal (Esc) 470,02 470,02 480,01 480,01 480,01 480,01  in another Member State (Esc) 4 800,18 4 861,43 4 153,68 4 029,29 3 940,25 3 820,21 (') Subject in the case of advance fixing for the 1989/90 marketing year to the adoption of prices and connected measures and the application of the system of maximum guaranteed quantities. No L 126/26 9 . 5 . 89Official Journal of the European Communities ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 5 1st period 6 2nd period 7 3rd period 8 (") 4th period 9 (') 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 5,170 0,000 22,200 5,170 0,000 22,366 5,170 0,000 22,366 6,890 0,000 17,610 6,890 0,000 17,610 2. Final aids : \ (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 52,89 58,98 1 071,97 162,07 194,20 18,025 13,682 34 703 2 471,77 53,28 59,42 1 079,98 163,37 195,69 18,170 13,803 34 985 2 483,27 53,28 59,42 1 079,98 163,37 195,69 18,170 13,803 34 923 2 448,00 42,04 46,45 850,33 132,00 157,26 14,692 11,663 28 578 2 624,56 42,04 46,45 850,33 132,00 157,26 14,692 11,663 28 578 2 624,56 ¢ (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 797,28 3 578,07 797,28 3 602,01 797,28 3 588,60 1 053,45 3 047,71 1 053,45 3 047,71 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 6 417,76 6 254,66 0,00 6 450,46 6 286,54 0,00 6 432,74 6 269,26 0,00 5 709,85 5 564,74 0,00 5 709,85 5 564,74 3. Compensatory aids :  in Spain (Pta) 3 526,98 3 552,85 3 539,44 2 998,97 2 998,97 4. Special aid :  in Portugal (Esc) 6 254,66 6 286,54 6 269,26 5 564,74 5 564,74 (') Subject in the case of advance fixing for the 1989/90 marketing year to the adoption of prices and connected measures and the application of the system of maximum guaranteed quantities. 0 For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0260760. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 5 1st period 6 2nd period 7 3rd period 8 4th period 9 5th period 10 : DM 2,080480 2,077030 2,074000 2,071000 2,071000 2,062890 Fl 2,347620 2,344150 2,340880 2,337760 2,337760 2,326460 Bfrs/Lfrs 43,544900 43,539800 43,526400 43,515000 43,515000 43,467400 FF 7,035200 7,037550 7,039550 7,041180 7,041180 7,046180 Dkr 8,096980 8,100650 8,104620 8,108710 8,108710 8,119160 £Irl 0,779127 0,779170 0,779318 0,779438 0,779438 0,779613 £ 0,654575 0,656080 0,657282 0,658504 0,658504 0,662571 Lit 1 523,42 1 528,31 1 533,54 1 538,78 1 538,78 1 553,50 Dr 177,40400 179,33200 181,04800 182,60000 182,60000 186,87800 Esc 171,98000 172,76400 173,54200 174,25100 174,25100 176,36500 Pta 128,97400 129,57800 130,09800 130,59400 130,59400 132,08200